Title: To John Adams from James Lovell, 7 September 1780
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Sepr. 7th. 1780
      
     
     Your many Letters to Congress up to June 2d. have been read with Pleasure and I have received two from you—March 16. 29 received July 20th. Mr. Lee is not yet in Philada. perhaps he may have another for me. You will not learn any agreable Things respecting your native Country. However, the defeat of Genl. Gates on the 16. of Augst. was not so bad as we at first had reason to think. Perhaps Baron de Kalb is mortally wounded; the others who were said to be killed are safe. I mean Genls. Guest, Smallwood, Stephens, Rutherford, Butler and Gregory so is Col. Gunby. The Militia all scandalously fled at the first fire though two deep against a single sparse file of the Enemy; all except one Regt. of Nth. Carols. commanded, on the occasion by a continental Col. Dixon. These with the Regulars bravely stood and pushed Bayonets to the last. When overpowered by Numbers they retreated well and being pursued by Horse repulsed and compleatly vanquished them. A Wounded officer is confident that only two of the Party escaped. Col. Sumpter who had been successful in taking a Party of the Enemy a day or two before with 40 Amunition Waggons was overtaken by Horse and lost all again with some Muskets into the Bargain. Govr. Nash and Govr. Jefferson write most agreably as to the Spirit with which this Defeat is repairing. Ten such are nothing if—if there is enough of Virtue to support a paper Currency, while the new money is as silver and Gold eastward it is far otherwise here. I cannot attribute the Conduct of these People to a settled Enmity to our Cause but to a damnably debauched Temper, too much riveted, which was generated by a depreciating Medium, if solid Coin only was in this Quarter it would require much time to correct the most exorbitant Disposition of the People who chop and change.
     No decision is yet made upon those Parts of your Letters which demand one. I have before told you that the Disposition here is the same as you discover upon all the Points but a definite order cannot be passed to govern you under all Contingencies considering how opposite to one another they may prove in a short Space of Time.
     
     I have not lately heard from Mrs. Adams. Doctr. Holten writes me Aug. 21 that he had not seen Mr. Lee who was gone to visit Mrs. A at Braintre. I have sent her Bills of Exch: on Doctr. F at 60 days Sight for 500 Dollars 501 1/4 having been decided as the Balance of the Account.
     I have told you that R I charges in a Lump 1600 Louis per Annum Expences and that his Balance was paid. He said he did not go to Vouchers of Barbers and Taylors and Bakers Bills in his private and therefore not in his public Concerns. Which of the Precedents already set the other Gentlemen will follow may be easily guessed.
     My own family was in a distressed Condition Wife only Daughter and oldest Son in Bed the whole family a Sacrifice to Extortion and much involved. I have sold myself for 14 years, I imagine, by staying here almost 4, even if the same generous Allowance should be made to me as was to you for Service. Being here and master of Books files and Dates I will not seriously think of quitting till A. L. is as far gone as R. I.
     Give my Love to all your Connexions. I suppose Gerry will write often by way of Gardoqui from Marblehead or Boston. The Army is to have pay made good. The Genl. Officers are to have a 7 years provision proportionate to their pay and to receive Lands also proportionate. Widows and Children to have the Benifit of late Husbands and Fathers. In short we had once an Army fighting for Republicans but they say they are now fighting the battles of Asiatic speculators and must be so considered.
     New York having ceeded Western Claims it is recommand to all who have them to do likewise and our Sister Maria is coaxed to finish the Ratification of the Confederation. If the Accomplishment of that as it now stands will give you Pleasure I think you may count upon it. She discovered that she wished to be coaxed.
     A Tax of 3 Millions hard is called for to be compleated by the last of Decr.
     We are at a Stand if we have not a Supply of money. Before we get what we ask for in Estimates the People have cursed it down to a quarter of its Value. We Estimate all in hard now.
     
      J L
     
    